PER CURIAM.
Appellant seeks review of a judgment which revoked his probation and sentenced him to 17 years in the custody of the Department of Corrections. The written order of revocation signed and filed on May 7, 1992, does not on its face state which condition of probation has been violated. The trial court, however, did make specific oral findings that are supported by the record. Accordingly, the order of revocation is modified to provide that appellant violated his probation by violating condition 5 of his probation, which requires that he will live and remain at liberty without violating any law. Appellant violated this condition by shooting one Debra Jones on December 2, 1990.
AFFIRMED as modified.
BOOTH, MINER and KAHN, JJ., concur.